Name: 94/816/EC: Commission Decision of 14 December 1994 amending Decision 93/452/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 1994-12-24

 Avis juridique important|31994D081694/816/EC: Commission Decision of 14 December 1994 amending Decision 93/452/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan Official Journal L 337 , 24/12/1994 P. 0087 - 0087 Finnish special edition: Chapter 3 Volume 64 P. 0144 Swedish special edition: Chapter 3 Volume 64 P. 0144 COMMISSION DECISION of 14 December 1994 amending Decision 93/452/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan (94/816/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 94/13/EC (2), and in particular Article 14 (1) thereof, Having regard to the request made by Belgium, Denmark, Germany, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom, Whereas, under the provisions of Directive 77/93/EEC, plants of Chamaecyparis Spach, Juniperus L. and Pinus L., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community; Whereas Commission Decision 93/452/EEC (3) permits derogations for plants of Chamaecyparis Spach., Juniperus L. and Pinus L. respectively, originating in Japan for a given period, provided that certain improved technical conditions are satisfied; Whereas Decision 93/452/EEC stipulated that the authorization should apply until 31 December 1994 in the case of Pinus and Chamaecyparis plants, and until 31 March 1994 in the case of Juniperus plants; Whereas there is no new information giving cause for revision of the technical conditions; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further limited period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 93/452/EEC is hereby amended as follows: 1. In Article 1 (2) (h), fourth indent, '93/452/EEC' is replaced by '94/816/EC'; 2. In Article 3 '31 December 1994' is replaced by '31 December 1996'; 3. In Article 3 the words 'period between 1 November 1993 and 31 March 1994' are replaced by 'periods between 1 December 1994 to 31 March 1995 and 1 November 1995 to 31 March 1996'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 92, 9. 4. 1994, p. 27. (3) OJ No L 210, 21. 8. 1993, p. 29.